DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V (claims 1-12) in the reply filed on 1/2/2022 is acknowledged.

Drawings
The drawings were received on 9/24/2020.  These drawings are acceptable.

Claim Objections
Claims 7-8, and 11 are objected to because of the following informalities:  Throughout the body of each of claim 7, 8, and 11 recite a/said flexible, pliable, and generally resilient insert or said flexible insert. For clarification, “said flexible insert” is interpreted as --said flexible, pliable, and generally resilient insert--  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,889,477 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘477 recites the claimed limitations of claims 1, 3, 7, and 9 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dissing (US 6,298,539 B1) in view of New 2 in 1 Air Wedge Car Door Opening Tool (Big) on ChinaOBD2 (<https://www.chinaobd2.com/wholesale/2-in-1-air-wedge-car-door-opening-tool-big-6442.html>; NPL1, hereinafter) and New 2 in 1 Air Wedge Car door Opening Tool (Big) on Keymam Locksmith Shop (NPL2, hereinafter)
It is noted that date for NPL1 and NPL2 are evidenced by the result of wayback machine of KeyMam LockSmith Shop (Mar 22 2016).
Regarding claim 1, Dissing (‘539) discloses an inflatable air wedge (fig3) for allowing an operator to efficiently unlock an existing door of a vehicle without damaging an existing body or the existing door of the vehicle or the associated weather stripping of the existing body and the existing door of the vehicle (abstract), said inflatable air wedge comprising: 
a selectively inflatable bladder 13 (col.2 lines39-40) capable of being intercalated between the existing vehicle door and the existing vehicle body (col.2 lines39-41; fig4);
a pneumatic mechanism 18,20,22 (fig3, col.2 lines31-34) in operable communication with said bladder 13 for selectively introducing and releasing air from said bladder 13 (col.2 lines31-34, 44-47);
a flexible insert (col.1 lines41-43) located within said bladder 13 and spans within a major surface area of said bladder 13 (col.1 lines41-43), said flexible insert being pliable and generally resilient; 
wherein said bladder 13 and said flexible insert are each configured to be intercalated between the existing door of the vehicle and the existing body of the vehicle (col.1 lines41-46). 
However, Dissing does not explicitly disclose a use of an attached conduit. 
As seen in fig A below, NPL1 teaches an inflatable air wedge comprising a conduit (figA) engaged with a bladder (figA), said conduit being suitably sized and shaped for guiding an existing unlocking tool therethrough while said bladder is at an inflated state and seated between the vehicle door and the vehicle body (third step under “HOW TO USE” section); wherein said conduit is spaced from a pneumatic mechanism (figA below) and manually distended (“HOW TO USE” section). 
Figures of NPL2 show that it is known to use a conduit (sleeve) with an inflatable bladder and the advantage of having a conduit attached to a bladder as a one device instead of having two separate devices to reduce the number of devices needed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dissing to use a conduit attached to the bladder, as taught by NPL1 and NPL2, for the purpose of combining separate devices needed to one device to reduce the number of devices needed.

    PNG
    media_image1.png
    599
    801
    media_image1.png
    Greyscale

Regarding claim 2¸ the combination of Dissing, NPL1, and NPL2 teaches the inflatable air wedge of claim 1. Dissing further discloses wherein said flexible insert is a stiffener col.1 lines41-43, “quite stiff element”) having a generally planar shape (col.1 lines39-43, “enable to be easily inserted down between the outer side of the automobile window and the inner edge of the said sealing list”).
Regarding claim 3¸ the combination of Dissing, NPL1, and NPL2 teaches the inflatable air wedge of claim 1, wherein said conduit is a channel having a proximal open end and a distal open end axially opposed therefrom (figA above).
Regarding claim 4¸ the combination of Dissing, NPL1, and NPL2 teaches the inflatable air wedge of claim 3, wherein said proximal open end is located at a first side of said bladder, and said distal open end is located at a second side of said bladder, wherein said first side is situated opposite to said second side (figA above).
Regarding claim 5¸ the combination of Dissing, NPL1, and NPL2 teaches the inflatable air wedge of claim 1. Dissing further discloses wherein said flexible insert is a reinforcement member (col.1 lines41-46) having a generally square shape (fig4; the bladder is in a square shape).
Regarding claim 6¸ the combination of Dissing, NPL1, and NPL2 teaches the inflatable air wedge of claim 1, wherein said conduit is statically affixed to an outer surface of said bladder (figA above).
Regarding claim 7¸ Dissing (‘539) discloses a method of utilizing an inflatable air wedge (fig3) for allowing an operator to efficiently unlock an existing door of a vehicle without damaging an existing body or the existing door of the vehicle or the associated weather stripping of the existing body and the existing door of the vehicle (abstract), said method comprising the steps of: 
providing a selectively inflatable bladder 13 (col.2 lines39-40) having a flexible, pliable, and generally resilient insert (col.1 lines41-43) located within said bladder 13, said flexible, pliable, and generally resilient insert spanning within a major surface area of said bladder 13;
providing a pneumatic mechanism 18,20,22 (fig3, col.2 lines31-34) in operable communication with said bladder 13 (col.2 lines31-34, 44-47);
providing an existing unlocking tool (col.1 lines17-19, “a tool”; abstract, “an unlocking tool”);
intercalating said selectively inflatable bladder 13 and said flexible, pliable, and generally resilient insert (col.2 lines39-41; col.1 lines41-43; fig4);
said pneumatic mechanism 18,20,22 selectively introducing air into said bladder 13 (col.2 lines31-34, 44-47);
manipulating said unlocking tool and thereby unlocking the existing vehicle door without damaging the existing body or the existing door or the associated weather stripping of the existing body and the existing door of the vehicle (col.2 lines52-53, abstract). 
However, Dissing does not explicitly disclose a use of an attached conduit. 
As seen in fig A below, NPL1 teaches steps of providing a conduit (figA) engaged with a bladder (figA), said conduit being spaced from a pneumatic mechanism (figA above); manually distending said conduit by guiding the existing unlocking tool through said conduit while said bladder is at an inflated stated and seated between the vehicle door and the vehicle body (third step under “HOW TO USE” section). 
Figures of NPL2 show that it is known to use a conduit (sleeve) with an inflatable bladder and the advantage of having a conduit attached to a bladder as a one device instead of having two separate devices to reduce the number of devices needed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dissing to use a conduit attached to the bladder, as taught by NPL1 and NPL2, for the purpose of combining separate devices needed to one device to reduce the number of devices needed.
Regarding claim 8¸ the combination of Dissing, NPL1, and NPL2 teaches the method of claim 7. Dissing further discloses wherein said flexible, pliable, and generally resilient insert is a stiffener col.1 lines41-43, “quite stiff element”) having a generally planar shape (col.1 lines39-43, “enable to be easily inserted down between the outer side of the automobile window and the inner edge of the said sealing list”).
Regarding claim 9¸ the combination of Dissing, NPL1, and NPL2 teaches the method of claim 7, wherein said conduit is a channel having a proximal open end and a distal open end axially opposed therefrom (figA above).
Regarding claim 10¸ the combination of Dissing, NPL1, and NPL2 teaches the method of claim 9, wherein said proximal open end is located at a first side of said bladder, and said distal open end is located at a second side of said bladder, wherein said first side is situated opposite to said second side (figA above).
Regarding claim 11¸ the combination of Dissing, NPL1, and NPL2 teaches method of claim 7. Dissing further discloses wherein said flexible, pliable, and generally resilient insert is a reinforcement member (col.1 lines41-46) having a generally square shape (fig4; the bladder is in a square shape).
Regarding claim 12¸ the combination of Dissing, NPL1, and NPL2 teaches the method of claim 7, wherein said conduit is statically affixed to an outer surface of said bladder (figA above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723